IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                   No. 00-40677
                                 Summary Calendar



      ESSIE T. COOPER,

                                                    Planitiff-Appellant,

                                       versus

      KILGORE JUNIOR COLLEGE;
      WILLIAM HOLDA,

                                                    Defendants-Appellees.


                  Appeal from the United States District Court for
                           the Eastern District of Texas
                            (USDC No. 6:98-CV-556)
          _______________________________________________________
                                January 25, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Plaintiff-appellant Essie T. Cooper appeals the district court’s order adopting

the magistrate judge’s findings and conclusions and entering summary judgment for



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
the defendants. Cooper’s claims are time-barred for the reasons given in the

magistrate judge’s report of April 11, 2000.

      Affirmed.




                                          2